Citation Nr: 9907032	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-08 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a December 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied service connection for PTSD.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in May 1998.  The RO received his 
substantive appeal in June 1998.  The veteran thereafter 
presented testimony at a hearing before the Hearing Officer 
(HO) at the local VARO.  The HO confirmed and continued the 
denial of the benefit sought by supplemental statement of the 
case issued in August 1998.


REMAND

Under the provisions of 38 U.S.C.A. § 5107(a) (West 1991), a 
person who submits a claim to the VA has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well- grounded.  A 
well-grounded claim is one that is plausible; that is, it is 
meritorious on its own or capable of substantiation.  King v. 
Brown, 5 Vet. App. 19 (1993).  If the claimant meets this 
burden, the VA is obligated to assist in developing the facts 
pertinent to the claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Zarycki v. Brown, 6 Vet. App. 91 (1993).

In Cohen v. Brown, 10 Vet. App. 128 (1997), The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereafter the Court) cited 
three elements required by section 3.304(f) to warrant a 
grant of service connection for PTSD: (1) a current, clear 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between the claimed 
symptomatology and the specific claimed in-service stressor.  
Cohen at 138.  The Court further held that, if the claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stress and must be corroborated by 
"credible supporting evidence.  Id. at 142. 

Here the medical record contains several diagnoses of PTSD, 
pending verification of a stressor, and because of these 
diagnoses, the Board finds that the veteran's claim is 
plausible, thus well-grounded.  Accordingly, the VA is 
obligated to assist in the development of the claim.  

The Court has stated that when crucial government-held 
evidence, such as service personnel records, is destroyed or 
otherwise unavailable, the duty to assist the veteran in 
developing his claim is particularly great.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the instant case, 
National Personnel Records Center (NPRC) has indicated that 
they are unable to provide copies of the veteran's service 
personnel records, and that these records may have been 
destroyed by fire in 1973.  On the other hand, there was no 
acknowledgment that service medical records had previously 
been forwarded to the Board, which obviously were not 
destroyed by fire.  

In the instant case, the disputed matter concerning service 
connection for PTSD, in part, relates to the sufficiency of 
the evidence corroborating the occurrence of an adequate 
"stressor" during the veteran's service.  The veteran's DD 
Form 214 shows that he received a United Nations Service 
Medal (UNSM), Korean Service Medal (KSM), National Defense 
Service Medal (NDSM) and a Good Conduct Medal (GCM).  His 
primary military occupational specialty was that of a Light 
Vehicle Driver.  It was further noted that the veteran did 
not receive any wounds as a result of action with the enemy.

Notwithstanding, the Court has stated that where the claimed 
stressor is not related to combat, credible supporting 
evidence is required.  The "appellant's testimony, by 
itself, cannot as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  Doran v. Brown, 6 
Vet. App. 283, 289 (1994) (where veteran's service records 
had been lost due to fire, his account of in-service 
stressors was corroborated by statements from fellow 
servicemen).  Accordingly, the duty to assist required that 
VA attempt to corroborate all reasonably verifiable claimed 
stressor prior to resolution of the veteran's claim.  
Dizoglio at 167.

According to the veteran's various statements and responses 
concerning his PTSD, he served in Korea for 11 months and 26 
days.  He stated that his unit was the 363rd Ordinance 
Battalion and that he was a truck driver in supply.  The 
veteran's claimed stressors included averments that: (1) he 
was involved in a near-fatal truck accident in the Winter of 
1954; during his July 1998 hearing, the veteran testified 
that he had to write up 15 or 16 statements regarding this 
incident; (2) he was traveling with one other person after 
6:00 p.m. and someone pushed a big rock down the hill front 
of them; the rock missed hitting their vehicle by 20 to 30 
feet; and (3) he further noted that on one occasion in 1954, 
he went to pickup a guard; however, the guard had been found 
shot by his replacement.  In accordance with the Court's 
findings in Dizoglio and Doran, the Board finds that, at the 
very least, stressor (1) and (3) are reasonably verifiable 
through alternative sources.  Consequently, the duty to 
assist the veteran has not been satisfied in this case.

Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD and left knee disorder, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should also provide a 
detailed statement containing additional 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  The veteran should 
be advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO is requested to review the 
veteran's statements, as well as those 
given during examinations in order to 
prepare a summary of places of service 
and all claimed stressors.  This summary 
and all associated documents should be 
sent to National Archives at College 
Park, 8601 Adelphi Road, College Park, 
Maryland 20740-6001, as well as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197 
(formerly known as the United States Army 
and Joint Services Environmental Support 
Group (ESG)), for verification of the 
veteran's service in the Korea, to 
include obtaining copies of morning 
reports for the veteran's unit pertinent 
to the events claimed, and copies of 
operation reports, lessons learned or 
similar documents regarding activities of 
the veteran's unit(s) while in Korea.

4.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist, if 
available, who has not previously 
examined him to determine the diagnosis 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorders, 
should be accomplished.  The examination 
report should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the 
psychiatrist prior to examination.  The 
examiner should then integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate 
pursuant to DSM-IV, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

7.  Following completion of the above 
development, the RO must then re-
adjudicate the veteran's claim for 
service connection for PTSD. 

8.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence, both new and old, and sets 
forth the applicable legal criteria 
pertinent to this appeal, including 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) and (f) (1998).  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto. 

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


